 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   BARBARA J. VALLIERE (DCBN 439353)
 3 Chief, Criminal Division

 4 BRIGID S. MARTIN (CABN 231705)
   Assistant United States Attorney
 5        1301 Clay Street, Suite 340S
          Oakland, California 94612
 6        Telephone: (510) 637-3680
          FAX: (510) 637-3724
 7        Brigid.Martin@usdoj.gov

 8 Attorneys for the United States of America

 9
10                                     UNITED STATES DISTRICT COURT

11                                   NORTHERN DISTRICT OF CALIFORNIA

12                                             OAKLAND DIVISION

13   UNITED STATES OF AMERICA,                         )   NO. CR 18-416 JD
                                                       )
14            Plaintiff,                               )   STIPULATED REQUEST TO SET CHANGE OF
                                                       )   PLEA HEARING AND TO EXCLUDE TIME
15       v.                                            )   UNDER THE SPEEDY TRIAL ACT
                                                       )
16   ARTHUR MITCHELL,                                  )
                                                       )
17             Defendant.                              )
                                                       )
18                                                     )

19

20             The parties last appeared in the captioned case on February 20, 2019. The parties now request
21 that the matter be set on April 17, 2019, for further proceedings as set forth herein.

22             The defendant by and through defense counsel, Joyce Leavitt, requests that the matter be put
23 over for change of plea or motions/trial setting on April 17, 2019, to give the defense time to obtain

24 additional information on the defendant’s state supervision status at the time of his arrest for conduct

25 leading to the federal charges. In addition, defense counsel will be out of the office for at least one week

26 prior to April 17, 2019. The United States agrees.

27 ///

28 ///
   Stip. and [Proposed] Order
   CR 18-416 JD                                        1
 1          Accordingly, the parties request that the Court add this matter to its criminal calendar on April

 2 17, 2019, at 10:30 a.m., for change of plea or motions/trial setting.

 3          For the reasons set forth herein, the parties agree that time is appropriately excluded under the

 4 Speedy Trial Act between February 20, 2019, and April 17, 2019, for effective preparation of defense

 5 counsel and continuity of defense counsel. 18 U.S.C. ' 3161(h)(7)(B)(iv).

 6

 7                                                                Respectfully submitted,

 8                                                                DAVID L. ANDERSON
                                                                  United States Attorney
 9

10 Dated: February 22, 2019                                       /s/ Brigid Martin
                                                                  BRIGID S. MARTIN
11                                                                Assistant United States Attorney
12
     Dated: February 22, 2019                                     /s/ Joyce Leavitt
13
                                                                  JOYCE LEAVITT
14                                                                Attorney for Defendant

15

16                                           [PROPOSED] ORDER
17          Based on the parties’ joint stipulation and request, IT IS HEREBY ORDERED that this matter is
18 set for change of plea or motions/trial setting on April 17, 2019, at 10:30 a.m.

19          In addition, based on the parties’ assertions and agreement of the parties as set forth in the

20 parties’ filed stipulated request, the Court finds that failing to exclude the time between February 20,
21 2019, and April 17, 2019, would unreasonably deny defense counsel the reasonable time necessary for

22 effective preparation, taking into account the exercise of due diligence and availability of defense

23 counsel. 18 U.S.C. ' 3161(h)(7)(B)(iv). The Court further finds that the ends of justice served by
   excluding the time between February 20, 2019, and April 17, 2019, from computation under the Speedy
24
   Trial Act outweigh the best interests of the public and the defendants in a speedy trial.
25

26

27          Accordingly, IT IS HEREBY ORDERED that the time between February 20, 2019, and April
28 17, 2019, shall be excluded from computation under the Speedy Trial Act. 18 U.S.C.

     Stip. and [Proposed] Order
     CR 18-416 JD                                  2
                                                       ISTRIC
 1 ' 3161(h)(7)(B)(iv).                           TES D      TC
                                                TA




                                                                      O
                                           S
 2




                                                                       U
                                          ED




                                                                        RT
                                                         VED




                                      UNIT
 3          IT IS SO ORDERED.
          February 25, 2019
                                                    APPRO
 4 DATED:____________                      __________________________________




                                                                              R NIA
                                           HON. JAMES DONATO
 5                                         United States District Judge
                                                                      a to




                                      NO
                                                         J a m es Don




                                                                              FO
 6                                               Jud g e




                                       RT




                                                                          LI
                                               ER




                                          H




                                                                      A
 7                                                                        C
                                                    N                 F
                                                        D IS T IC T O
 8                                                            R
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28

     Stip. and [Proposed] Order
     CR 18-416 JD                 3
